The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to Applicant’s remarks received June 27, 2022.
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.
Claims 2, 4, 6-41, 45-80 are canceled.  Claims 42-44 are withdrawn.  Claims 1, 3, 5, 81 are under consideration.

Priority:  This application claims benefit to provisional application 62/205914, filed August 17, 2015.

Objections and Rejections
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 5, 81 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is drawn to a method comprising, in a Cupriavidus necator host:  enzymatically converting acetyl-CoA to acetoacetyl-CoA using a polypeptide having the activity of an acetyl-CoA acetyltransferase enzyme having at least 90% amino acid sequence identity to instant SEQ ID NO: 1; enzymatically converting acetoacetyl-CoA to 3-hydroxy-3-methylglutaryl-CoA via a mevalonate pathway using a polypeptide having the activity of a hydroxymethylglutaryl-CoA synthase enzyme having at least 90% amino acid sequence identity to instant SEQ ID NO: 2; and enzymatically converting 3-hydroxy-3-methylglutaryl-CoA to (R)-mevalonate via a mevalonate pathway using a polypeptide having the activity of a hydroxymethylglutaryl Co-A reductase enzyme having at least 90% amino acid sequence identity to instant SEQ ID NO: 3.
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps and/or elements, such omission amounting to a gap between the steps and/or elements.  See MPEP § 2172.01.  The omitted steps and/or elements are:  method steps regarding how the enzymes are in the C. necator host and how the enzymes are used in the C. necator host.  In other words, it is not clear what the active steps in the method are.  Further clarification and/or correction is requested. 
Claims 3, 5, 81 are included in this rejection for the reasons similarly noted above for claim 1.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3 are rejected under 35 U.S.C. 103 as being unpatentable over Beck et al. (US 20140234926; previously cited as the ‘926 reference) in view of Kurek et al. (US 20150017694; previously cited as the ‘694 reference), Pohlmann et al. (2006 Nat Biotechnol 24:  1257-1262), and Wilding (2000 Journal of Bacteriology 182(15):  4319-4327).  Beck et al. disclose providing bacterial cells that grow anaerobically and have been engineered to produce isoprene (at least paragraph 0009), where the cells comprise nucleic acids encoding mevalonate (MVA) pathway polypeptides (at least paragraphs 0010-0012).  The bacterial cells are selected from anaerobic microorganisms using syngas methods to produce isoprene (at least paragraph 0112).  Beck et al. disclose in some aspects, the MVA pathway polypeptide is an endogenous polypeptide, in some aspects, the MVA pathway is a heterologous polypeptide (at least paragraphs 0168-0169).  Beck et al. disclose the MVA pathway polypeptides are known (at least Fig. 1), where the MVA pathway polypeptides include acetyl-CoA acetyltransferase , 3-hydroxy-3-methylglutaryl-CoA synthase (HMG-CoA synthase) polypeptides, 3-hydroxy-3-methylglutaryl-CoA reductase (HMG-CoA reductase) polypeptides, mevalonate kinase (MVK) polypeptides, phosphomevalonate kinase (PMK) polypeptides, diphosphomevalonate decarboxylase (MVD) polypeptides, phosphomevalonate decarboxylase (PMDC) polypeptides, isopentenyl phosphate kinase (IPK) polypeptides, IPP isomerase polypeptides, IDI polypeptides (at least paragraphs 0171-0172, also Fig. 1).  Beck et al. do not explicitly teach the cell is Cupriavidus necator (C. necator) and instant SEQ ID NOS: 1, 2, and 3.
Kurek et al. disclose genetically engineered bacteria that grow on carbon-containing gas, including syngas, producer gas, CO2, where the bacteria fix carbon into useful organic molecules such as diacids, fatty acids, alcohols, alkenes, etc. (at least paragraph 0002).  Kurek et al. disclose in some embodiments, the bacteria is Ralstonia or C. necator (at least paragraphs 0024, 0026) engineered to synthesize a target biochemical product, where it is disclosed the carbon-based product can be among others, isoprene (at least paragraph 0096).  
It is disclosed in the instant specification that C. necator is previously called Ralstonia eutropha (see paragraph 0126 of the application publication).  It is further disclosed in the instant specification that instant SEQ ID NOS: 1, 2, and 3 are the amino acid sequences of C. necator acetyl-CoA acetyltransferase or the gene product of phaA, Staphylococcus aureus (S. aureus) hydroxymethylglutaryl-CoA synthase or the gene product of mvaS, and S. aureus hydroxymethylglutaryl-CoA reductase or the gene product of mvaA (see at least paragraphs 0046-0048).
Pohlmann et al. disclose Ralstonia eutropha (R. eutropha) is of biotechnological interest and capable of subsisting in the absence of organic growth substrates, on H2 and CO2 as energy sources (p. 1).  Pohlmann et al. disclose the genome sequence of R. eutropha comprises instant SEQ ID NO: 1 (or the gene product of phaA) (p. 4).
Wilding et al. disclose the mevalonate pathway polypeptides (p. 4319-4320, also Fig. 1).  Wilding et al. disclose the genes encoding the mevalonate pathway polypeptides, including among others S. aureus mvaS and S. aureus mvaA (p. 4325, Fig. 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the references and arrive at an engineered C. Necator host cell comprising an acetyl-CoA acetyltransferase enzyme (instant SEQ ID NO: 1), a S. aureus hydroxymethylglutaryl-CoA synthase (instant SEQ ID NO: 2), and a S. aureus hydroxymethylglutaryl-CoA reductase (instant SEQ ID NO: 3); thereby, arriving at the claimed method comprising, in a C. Necator host cell:  enzymatically converting acetyl-CoA to acetoacetyl-CoA using a polypeptide having the activity of an acetyl-CoA acetyltransferase enzyme having at least 90% amino acid sequence identity to instant SEQ ID NO: 1; enzymatically converting acetoacetyl-CoA to 3-hydroxy-3-methylglutaryl-CoA via a mevalonate pathway using a polypeptide having the activity of a hydroxymethylglutaryl-CoA synthase enzyme having at least 90% amino acid sequence identity to instant SEQ ID NO: 2; and enzymatically converting 3-hydroxy-3-methylglutaryl-CoA to (R)-mevalonate via a mevalonate pathway using a polypeptide having the activity of a hydroxymethylglutaryl Co-A reductase enzyme having at least 90% amino acid sequence identity to instant SEQ ID NO: 3 (instant claim 1).  The motivation to do so is given by the prior art.  Beck et al. disclose a method for producing isoprene in bacterial cells that grow anaerobically, comprising genetically modifying the bacterial cells to express enzymes in the mevalonate pathway, including acetyl-CoA acetyltransferase, hydroxymethylglutaryl-CoA synthase, and hydroxymethylglutaryl Co-A reductase.  It is disclosed that C. necator can fix carbon and be engineered to produce useful organic molecules, including isoprene (Kurek et al.).  C. necator is of biotechnological interest and capable of subsisting in the absence of organic growth substrates, on H2 and CO2 as energy sources, where it further comprises instant SEQ ID NO: 1 (the gene product of phaA) (Pohlmann et al.).  Wilding et al. disclose the genes encoding the mevalonate pathway polypeptides, including among others S. aureus mvaS (or instant SEQ ID NO: 2) and S. aureus mvaA (or instant SEQ ID NO: 3).  It was known that genetic manipulation of recombinant microorganisms to comprise engineered biosynthetic pathways to produce products of interest by expression of a target enzyme was routine at the time of the invention, where microorganisms known in the art for modification to include a recombinant metabolic pathway, include prokaryotic species, including bacteria that grow on CO2 (Beck et al.; Kurek et al.).  Therefore, one of ordinary skill would have reasonable motivation to arrive at C. necator as the microorganism to produce isoprene and engineered to express enzymes known in the mevalonate pathway, including acetyl-CoA acetyltransferase enzyme (SEQ ID NO: 1), hydroxymethylglutaryl-CoA synthase (SEQ ID NO: 2), and hydroxymethylglutaryl-CoA reductase (SEQ ID NO: 3), because it was disclosed C. necator can fix carbon into useful organic molecules, including isoprene.  One of ordinary skill would have a reasonable expectation of success because the enzymes in the mevalonate pathway and involved in isoprene synthesis were known and genetic manipulation of recombinant microorganisms to comprise engineered biosynthetic pathways to produce products of interests by expression of a target enzyme was a recognized technique and routine at the time of the invention.
Regarding instant claim 81, as noted above, Beck et al. disclose the MVA pathway polypeptides are known (at least Fig. 1), where the MVA pathway polypeptides include acetyl-CoA acetyltransferase , 3-hydroxy-3-methylglutaryl-CoA synthase (HMG-CoA synthase) polypeptides, 3-hydroxy-3-methylglutaryl-CoA reductase (HMG-CoA reductase) polypeptides, mevalonate kinase (MVK) polypeptides, phosphomevalonate kinase (PMK) polypeptides, diphosphomevalonate decarboxylase (MVD) polypeptides, phosphomevalonate decarboxylase (PMDC) polypeptides, isopentenyl phosphate kinase (IPK) polypeptides, IPP isomerase polypeptides, IDI polypeptides (at least paragraphs 0171-0172, also Fig. 1).  Wilding et al. disclose the genes encoding the mevalonate pathway polypeptides, including among others S. aureus mvaS (or instant SEQ ID NO: 2), S. aureus mvaA (or instant SEQ ID NO: 3), S. aureus mvaK1 (or instant SEQ ID NO: 4), S. aureus mvaK2 (or instant SEQ ID NO: 5), and S. pneumoniae mvaD (or instant SEQ ID NO: 6) (p. 4325, Fig. 4).  Therefore, it would have been obvious to further incorporate into the C. necator engineered to produce isoprene and engineered to express enzymes known in the mevalonate pathway, including acetyl-CoA acetyltransferase enzyme (SEQ ID NO: 1), hydroxymethylglutaryl-CoA synthase (SEQ ID NO: 2), hydroxymethylglutaryl-CoA reductase (SEQ ID NO: 3), the additional enzymes known in the mevalonate pathway, including S. aureus mvaK1 (or instant SEQ ID NO: 4), S. aureus mvaK2 (or instant SEQ ID NO: 5), and S. pneumoniae mvaD (or instant SEQ ID NO: 6) because the enzymes in the mevalonate pathway and involved in isoprene synthesis were known and genetic manipulation of recombinant microorganisms to comprise engineered biosynthetic pathways to produce products of interests by expression of a target enzyme was a recognized technique and routine at the time of the invention.

Claims 1, 3, 5, 81 are rejected under 35 U.S.C. 103 as being unpatentable over Beck et al. (US 20140234926; previously cited as the ‘926 reference) in view of Kurek et al. (US 20150017694; previously cited as the ‘694 reference), Pohlmann et al. (2006 Nat Biotechnol 24:  1257-1262), Wilding et al. (2000 Journal of Bacteriology 182(15):  4319-4327), Hayashi et al. (EP 2857509), and A9AST0 (2008 UniProtKB | UniProt enzyme classification 5.3.3.2, IDI_BURM1, Isopentenyl-diphosphate delta-isomerase:  5 pages).  The teachings of Beck et al., Kurek et al., Pohlmann et al., and Wilding et al., over at least instant claims 1, 81 are noted above.
As noted above, Beck et al. disclose the MVA pathway polypeptides are known (at least Fig. 1), where the MVA pathway polypeptides include acetyl-CoA acetyltransferase , 3-hydroxy-3-methylglutaryl-CoA synthase (HMG-CoA synthase) polypeptides, 3-hydroxy-3-methylglutaryl-CoA reductase (HMG-CoA reductase) polypeptides, mevalonate kinase (MVK) polypeptides, phosphomevalonate kinase (PMK) polypeptides, diphosphomevalonate decarboxylase (MVD) polypeptides, phosphomevalonate decarboxylase (PMDC) polypeptides, isopentenyl phosphate kinase (IPK) polypeptides, IPP isomerase polypeptides, IDI polypeptides (at least paragraphs 0171-0172, also Fig. 1).
Hayashi et al. disclose systems for producing isoprene, comprising isoprene synthase (abstract).  Hayashi et al. disclose isoprene synthase from Mucuna pruriens (M. pruriens) is excellent in ability to produce isoprene (at least paragraphs 0008-0009).  Hayashi et al. disclose the system for producing isoprene further comprises an isopentenyl-diphosphate delta isomerase (EC:  5.3.3.2) (at least paragraphs 0052-0054).
A9AST0 discloses the amino acid sequence of isopentenyl-diphosphate delta-isomerase (EC:  5.3.3.2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the references and further incorporate into the C. necator of Beck et al., Kurek et al., Pohlmann et al., and Wilding et al., engineered to produce isoprene and engineered to express enzymes known in the mevalonate pathway, including acetyl-CoA acetyltransferase enzyme (SEQ ID NO: 1), hydroxymethylglutaryl-CoA synthase (SEQ ID NO: 2), hydroxymethylglutaryl-CoA reductase (SEQ ID NO: 3), mevalonate-kinase (SEQ ID NO: 4), phosphomevalonate kinase (SEQ ID NO: 5), diphosphomevalonate decarboxylase (SEQ ID NO: 6), the additional enzymes known to produce isoprene from the mevalonate pathway, including M. pruriens isoprene synthase (or instant SEQ ID NO: 7) and B. multivorans isopentenyl-diphosphate delta isomerase (or instant SEQ ID NO: 8), as suggested in Hayashi et al. and A9AST0 (instant claims 3, 5).  The motivation to do so is because the enzymes in the mevalonate pathway and involved in isoprene synthesis were known and genetic manipulation of recombinant microorganisms to comprise engineered biosynthetic pathways to produce products of interests by expression of a target enzyme was a recognized technique and routine at the time of the invention.

Reply:  In view of Applicant’s remarks, the previous 103 rejections have been withdrawn.  However, the claims remain unpatentable under new 103 rejections for the reasons noted above.
Applicant asserts that the MVA pathway is absent from facultative chemolithotrophic bacteria such as the claimed organism C. necator.  None of the cited references teach or suggest that the claimed polypeptides of the MVA pathway would be functional when introduced into a bacterium such as C. necator.  More specifically, the primary ‘926 reference (Beck et al.) does not teach or suggest C. necator as a host, carrying out the recited enzymatic conversions via the MVA pathway in a C. necator host or using SEQ ID NOS: 2 or 3 in a C. necator host.  Accordingly, this reference is in no way predicative of success with respect to the instant claimed invention.
Applicant’s remarks are not persuasive.  In this instance and as noted above, Beck et al. fairly disclose introducing MVA pathway enzymes into an anaerobic microorganism utilizing syngas methods to produce isoprene (at least paragraph 0112).  While Beck et al. do not explicitly teach that the anaerobic microorganism utilizing syngas is C. necator, Beck et al. is cited as a 103 reference with at least Kurek et al. (previously cited as the ‘694 reference), which disclose anaerobic microorganisms utilizing syngas, including C. necator, can be genetically engineered to produce isoprene (Beck et al. paragraphs 0002, 0024, 0026, 0096).  
As also noted above, Beck et al. disclose in some aspects, the MVA pathway polypeptide is an endogenous polypeptide, in some aspects, the MVA pathway is a heterologous polypeptide (at least paragraphs 0168-0169).  Beck et al. further disclose the MVA pathway polypeptides are known (at least paragraphs 0171-0172, also Fig. 1).
It is further disclosed that C. necator is of biotechnological interest and capable of subsisting in the absence of organic growth substrates, on H2 and CO2 as energy sources (Pohlmann et al. p. 1), where C. necator comprises instant SEQ ID NO: 1 (or the gene product of phaA (Pohlmann et al. p. 4), which is the first MVA pathway enzyme.
As already noted, the MVA pathway polypeptides are known (Beck et al.; Wilding et al.).
It was known that genetic manipulation of recombinant microorganisms to comprise engineered biosynthetic pathways to produce products of interest by expression of a target enzyme was routine at the time of the invention, where microorganisms known in the art for modification to include a recombinant metabolic pathway, include prokaryotic species, including bacteria that grow on CO2 (Beck et al.; Kurek et al.).  Therefore, one of ordinary skill would have reasonable motivation to arrive at C. necator as the microorganism to produce isoprene and engineered to express enzymes known in the mevalonate pathway, including acetyl-CoA acetyltransferase enzyme (SEQ ID NO: 1), hydroxymethylglutaryl-CoA synthase (SEQ ID NO: 2), and hydroxymethylglutaryl-CoA reductase (SEQ ID NO: 3), because it was disclosed C. necator can fix carbon into useful organic molecules, including isoprene.  One of ordinary skill would have a reasonable expectation of success because the enzymes in the mevalonate pathway and involved in isoprene synthesis were known and genetic manipulation of recombinant microorganisms to comprise engineered biosynthetic pathways to produce products of interests by expression of a target enzyme was a recognized technique and routine at the time of the invention.
See also the reasons noted in the 103 rejections above.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3, 5, 81 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-6 of U.S. Patent No. 10167487 (‘487) in view of Beck et al. (supra), Pohlmann et al. (supra), and Wilding et al. (supra).  Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and the ‘487 patent claims are drawn to a method for producing isoprene via a mevalonate pathway comprising the same polypeptides or enzymes.  The ‘487 patent claims differ from the instant claims by not explicitly reciting a polypeptide having the activity of an acetyl-CoA acetyltransferase enzyme and a polypeptide having the activity of a hydroxymethylglutaryl-CoA synthase enzyme.  However, in view of the noted teachings of Beck et al., Pohlmann et al., and Wilding et al. noted above, it would have been obvious to further incorporate the mevalonate pathway polypeptides having the activity of an acetyl-CoA acetyltransferase enzyme and having the activity of a hydroxymethylglutaryl-CoA synthase enzyme into the mevalonate pathway for synthesizing isoprene recited in the ‘487 patent claims, thereby, arriving at the instant claims.  One of ordinary skill would have a reasonable expectation of success because the enzymes in the mevalonate pathway and involved in isoprene synthesis were known and genetic manipulation of recombinant microorganisms to comprise engineered biosynthetic pathways to produce products of interests by expression of a target enzyme was a recognized technique and routine at the time of the invention.

Claims 1, 3, 5, 81 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 5, 7, 32, 55 of copending Application No. 16022878 (‘878) (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and the ‘878 application claims recite a Cupriavidus host comprising mevalonate pathway enzymes and capable of producing isoprene.  It would have been obvious to one of ordinary skill to arrive at the claimed method comprising a C. necator comprising the recited mevalonate pathway enzymes or polypeptides because the ‘878 application claims recite a Cupriavidus host capable of producing isoprene comprising the same mevalonate pathway enzymes or polypeptides having the same activities recited in the instant claims.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marsha Tsay whose telephone number is (571)272-2938. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath N. Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Marsha Tsay/Primary Examiner, Art Unit 1656